MORROW, Presiding Judge.
— The conviction is for the unlawful sale of intoxicating liquor in a dry area; penalty assessed at a fine of seventy-five dollars.
The State’s Attorney before this court concedes that the information is insufficient to charge the alleged offense. In this view we are constrained to concur.
' It is well settled that an information charging the unlawful sale of intoxicating liquor in a dry area must allege that an election was held under an order of the commissioners’ court for the purpose of determining whether the sale should be prohibited; that the commissioners’ court canvassed the election returns and declared the result, and that the result was published as required by law in force at the time of the election. See Kelly v. State, 98 S. W. (2d) 998; Scott v. State, 99 S. W. (2d) 920; Malchoff v. State, 99 S. W. (2d) 917; Shaffer v. State, 99 S. W. (2d) 929.
*2For the reason stated, the judgment of the trial court is reversed and the prosecution ordered dismissed. >

Judgment reversed and prosecution ordered dismissed.